DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 11/19/20 are currently pending. Claim(s) 1-20 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8-9, 19 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "properly aligned" in claim(s) 8 and 9 is a relative term which renders the claim indefinite.  The term "properly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what alignment is covered by “properly.” For the purposes of examination, the relevant claim limitations are interpreted as simply “aligned” Applicant may overcome this rejection by deleting the word properly from the claim(s).
The term "properly aligned" in claim(s) 19 is a relative term which renders the claim indefinite.  The term "properly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification degree of installation is covered by “properly.” For the purposes of examination, the relevant claim limitations are interpreted as simply “installed” Applicant may overcome this rejection by deleting the word properly from the claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fall (US 20100025317 A1).

    PNG
    media_image1.png
    776
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    742
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    608
    media_image3.png
    Greyscale

Regarding claim 1, Fall discloses a filtration system (100, Fig.1A; para [0009], "a filter assembly 100 comprises a housing 200 and a filter cartridge 300"), comprising: a housing (200, Fig.1) having a first housing end (Fig.1A -- see the bottom end of housing 200) and a second housing end (Fig.1A—see the right end of housing 200), the housing (200, Fig.1A) defining a central compartment therein (103, Fig.1A -- see the volume defined by the inside of housing 200; para[0009], "an inlet chamber 103"), the housing {200, Fig.1) comprising: an alignment tab (220, Fig.1A-B; para[0016], "the end cap 330 is adapted to mate with the seat 220 for installation of the filter cartridge 300 in the housing 200") disposed on the second housing end {Fig.1A -- see the right end of housing 200), the alignment tab (220, Fig.1AB -- see how 220 extends from the right end of housing 200 towards the left and bottom end of housing 200) protruding from the second housing end (Fig .1 A -- see the right end of housing 200) towards the first housing end (Fig.1A -- see the bottom end of housing 200); and a filter element {300, Fig.1A; para[0013], "The filter cartridge 300 can comprise a filtration media 310, a first end cap 320, a second end cap 330, and a center tube 380") positioned within the housing (200, Fig.1 ), the filter element (300, Fig.1A) comprising: a first endcap {320, Fig.1A); a second endcap (330, Fig.1A); filter media (310, Fig.1A-B) positioned between and extending axially between the first endcap {320, Fig.1A) and the second endcap {330, Fig.1A -- see how 310 extends axially between 320 and 330), the filter media (310, Fig.1A-B) defining a central opening (315, Fig.1A; para[0013], "The radially inner face 312 defines a center bore 315 that encompasses the chamber 104") extending axially therein (Fig.1A- see how the opening 315 extends axially); and an alignment notch (370, Fig.3A, Fig.3C; para[0025], "The end cap 330 further comprises a family pockets 370 opening into the axial end of the crown portion 360") disposed on the second endcap (330, Fig.1A), the alignment notch (370, Fig.3A, Fig.3C, Fig.3F -- see how notch 370 extends from the bottom of cap 330 towards the upper cap 320) protruding from the second end cap (330, Fig.1A) toward the first endcap {320, Fig.1A). ) The notch separating at least one pleat in the filter media (310, Fig.1A-B, 4A) from an adjacent pleat in the filter media (310, Fig.1A-B). Note: the notch is not required to be physically separating nor is it required to be placed physically in between two pleats. 
Regarding claim 2, Fall discloses the filtration system of claim 1, wherein the alignment notch {370, Fig.3A, Fig.3C, Fig.3F) comprises a u-shaped protrusion (Fig.3F -- see how notch 370 is created by the u-shaped protrusion of the second end cap) that comprises a first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310) and a second notch surface (Fig.1 B -- see the lower surface of 330 that is in contact with 220) disposed away from the first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310), the first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310) in contact with a pleat (para[0014], "the media 310 can be formed from, for example, one or more layers of filtering material folded into pleats and then circled into a cylindrical shape") of the filter media (310, Fig.1A-B) and the second notch surface {Fig.18 -- see the lower surface of 330 that is in contact with 220) in contact with the alignment tab (220, Fig.1A-B) when the filter element (300, Fig.1A) is disposed in the housing {200, Fig.1). 
Regarding claim 3, Fall discloses the filtration system of claim 2, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) further comprises a top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 31 OJ extending from a first portion (Fig.1 B - see the left side of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) toward a second portion (Fig.18 -- see the right side of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and an inner circumferential surface (331, Fig.18 -- see the surface of 331) extending from an end of the first portion (Fig.1 B -- see the left end of the upper surface of 330) of the first notch surface (Fig.1B -- see the upper surface of 330 in contact with filter media 310) toward an end of the second portion (Fig.18 -- see the right end of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310).
Regarding claim 4, Fall discloses the filtration system of claim 3, wherein the top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and the first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310) are configured to separate at least one pleat in the filter media (310, Fig.1A-B) from an adjacent pleat in the filter media (310, Fig.1A-B) and to impede adhesive from the filter media (310, Fig.1A-B) from contacting the second notch surface (Fig.18 -- see the lower surface of 330 that is in contact with 220; Note: "configured to separate at least one pleat in the filter media from an adjacent pleat in the filter media and to impede adhesive from the filter media from contacting the second notch surface" is considered an intended use and carries no patentable weight. Fall's first notch surface is considered capable of "configured to separate at least one pleat in the filter media from an adjacent pleat in the filter media and to impede adhesive from the filter media from contacting the second notch surface" since the first notch surface provides a frictional engagement to the pleats of the filter media not allowing the pleats to move relative to each other and keeping the pleats separate and sealing the second notch surface to not allow any contact with adhesive from the filter media). 
Regarding claim 5, Fall discloses the filtration system of claim 2, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) further comprises a top notch portion (Fig.1B -- see the upper surface of 330 in contact with filter media 310) extending from a first portion (Fig.1B -- see the left side of the upper surface of 330) of the first notch surface (Fig.18 - see the upper surface of 330 in contact with filter media 310) toward a second portion (Fig.1 B -- see the right side of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and an inner circumferential surface (331, Fig.1 B -- see the surface of 331) disposed between the top notch portion (Fig.1B -- see the upper surface of 330 in contact with filter media 310) and an endcap surface (Fig.3F -see the bottom surface of 362), the inner circumferential surface (331, Fig.1B -- see the surface of 331) disposed between the second notch surface (Fig.1B -- see the lower surface of 330 that is in contact with 220) and the pleat of the filter media (310, Fig.1A-B). 
Regarding claim 6, Fall discloses the filtration system of claim 1, wherein the second endcap (330, Fig.1A) defines a first endcap surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310 and the surface of 331 ). a raised surface (361, Fig.3F; para[0027]. "The crown portion360 of the illustrated endcap 330 comprises a radially-outer apron 361 ") extending from the first endcap surface (Fig.1B -- see the upper surface of 330 in contact with filter media 310 and the surface of 331), the raised surface (361, Fig.3F) disposed around a perimeter of second endcap (330, Fig.1A -- see the lower perimeter of 330) between the alignment notch (370, Fig.3A, Fig.3C, Fig.3F), and a second endcap surface (Fig.3F -- see the right surface of 361) defined along the raised surface (361, Fig.3F), the second endcap surface (Fig.3F -- see the right surface of 361) disposed axially away from the first endcap surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310 and the surface of 331 and how the right surface of 361 is axially away from the first endcap surface). 
Regarding claim 7, Fall discloses the filtration system of claim 1, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) comprises a u-shaped protrusion (Fig.3F -- see how notch 370 is created by the u-shaped protrusion of the second end cap) that comprises a first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and a second notch surface (Fig.1 B -- see the lower surface of 330 that is in contact with 220} disposed away from the first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310}. the first notch surface (Fig.18 -- see the upper surface of 330 in contact with filter media 310) in contact with a pleat (para[0014], "the media 310 can be formed from, for example, one or more layers of filtering material folded into pleats and then circled into a cylindrical shape") of the filter media (310, Fig.1A-B) and the second notch surface (Fig.1 B -- see the lower surface of 330 that is in contact with 220) in contact with the alignment tab (220, Fig.1A-B} when the filter element (300, Fig.1A) is disposed in the housing (200, Fig.1).
Regarding claim 8, Fall discloses the filtration system of claim 7, wherein the first housing end (Fig.1A -- see the bottom end of housing 200) is adjacent the second endcap (330, Fig.1A) when the filter element (300, Fig.1A) and housing (200, Fig.1) are properly aligned, the filter element (300, Fig.1A) and the housing (200, Fig.1) being properly aligned when the filter element (300, Fig.1A) is rotated such that the alignment tab (220, Fig.1A-B) engages the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C - see how see how 220, 260 engages notch 370; para[0034], "The filter cartridge 300 can then be rotated clockwise or counterclockwise (either direction will work), with the cradle-captured apron tip. 364 confining this orbit to the required circular path. The pedestals 260 will eventually .meet the pockets 370 and be inserted therein"), and wherein the alignment tab comprises: a base surface (250, Fig.4A, Fig.4C; para[0020], "The base 250 forms a platform 258 inside the hem 240") adjacent the first housing end (Fig.1A -- see the bottom end of housing 200); a first engagement surface (Fig.4A-C -- see the right surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A -- see the bottom end of housing 200), the first engagement surface (Fig.4A-C -- see the right surface of 260) contacting the second notch surface (Fig.1 B -- see the lower surface of 330 that is in contact with 220); a second engagement surface (Fig.4A-C -- see the upper surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A -- see the bottom end of housing 200), the second engagement surface (Fig.4A-C -- see the upper surface of 260) contacting the second notch surface (Fig.1B -- see the lower surface of 330 that is in contact with 220); a third engagement surface (Fig.4A-C -- see the left surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A -- see the bottom end of housing 200), the third engagement surface (Fig.4A-C -- see the left surface of 260) adjacent an inner circumferential surface (Fig.4A-C -- see the right surface of skirt 362) of the alignment notch (370, Fig.3A, Fig.3C, Fig.3F), the inner circumferential surface (Fig.4A-C -- see the right surface of skirt 362) extending from an end of a first surface of the first notch surface (Fig.1 B -- see the left side of the upper surface of 330) toward an end of a second surface of the first notch surface (Fig.1 B, Fig.4A-C -- see the-right side of the upper surface of 330 and how the surface of skirt 362 extends from the left to the right side). 
Regarding claim 9, Fall discloses the filtration system of claim 1, wherein the first housing end (Fig.1A-- see the bottom end of housing 200) is adjacent the second endcap (330, Fig.1A) when the filter element (300, Fig.1A) and housing (200, Fig.1) are properly aligned wherein the filter element (300, Fig.1A) and the housing (200, Fig.1) are properly aligned when the filter element (300, Fig.1A) is rotated such that the alignment tab (220, Fig.1A-B) engages the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C -- see how see how 220, 260 engages notch 370; para[0034], ''The filter cartridge 300 can then be rotated clockwise or counterclockwise (either direction will work), with the cradle-captured apron tip. 364 confining this orbit to the required circular path. The pedestals 260 will eventually meet the pockets 370 and be inserted therein").
Regarding claim 10, Fall discloses the filtration system of claim 9, wherein the alignment tab (220, Fig.1A-B) comprises: a base surface (250, Fig.4A, Fig.4C; para [0020]. "The base 250 forms a platform 258 inside the hem 240") adjacent the first housing end (Fig.1A -- see the bottom end of housing 200); a first engagement surface (Fig.4A-C -- see the right surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A - see the bottom end of housing 200), the first engagement surface (Fig.4A-C -- see the right surface of 260) adjacent an internal notch surface (Fig.4A-C -- see the surface of notch 370) of the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C); a second engagement surface (Fig.4A-C -- see the left surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A-- see the bottom end of housing 200), the second engagement surface (Fig.4A-C -- see the left surface of 260) adjacent an internal notch surface (Fig.4A-C -- see the surface of notch 370) of the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C); and a third engagement surface (Fig.4A-C -- see the top surface of 260) protruding from the base surface (250, Fig.4A, Fig.4C) away from the first housing end (Fig.1A -- see the bottom end of housing 200), the third engagement surface (Fig.4A-C -- see the top surface of 260) extending from the first engagement surface {Fig.4A-C -- see the right surface of 260) toward the second engagement surface (Fig.4A-C -see the left surface of 260). Regarding claim 11, Fall discloses the filtration system of claim 10, wherein the third engagement surface (Fig.4A-C - see the top surface of 260) adjacent an inner circumferential surface (Fig.4A-C -- see the surface of notch 370) of the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C), the inner circumferential surface (Fig.4A-C -- see the surface of notch 370) extending from an end of a first surface of the internal notch surface (Fig.4A-C -- see the right surface of notch 370) toward an end of a second surface of the internal notch surface (Fig.4A-C -- see the left surface of notch 370). The notch separating at least one pleat in the filter media (310, Fig.1A-B, 4A) from an adjacent pleat in the filter media (310, Fig.1A-B). Note: the notch is not required to be physically separating nor is it required to be placed physically in between two pleats. Further note, direct connectivity is not required. 
Regarding claim 12, Fall discloses the filtration system of claim 1, wherein the alignment tab (220, Fig.1A-B; para[0020], "the pedestals 260 are sized, shaped, spaced, and situated to correspond to the intended filter cartridge 300 (and more particularly, its pockets 370. introduced below)") comprises an isosceles trapezoidal protrusion (Fig.3C -- see how the notch 370 is the same shape as the protrusion 260 of tab 220 and how the shape of the notch 370 is a isosceles trapezoidal protrusion), and wherein the alignment notch (370, Fig.3A, Fig.3C; Fig.4A-C) comprises a hollow isosceles trapezoidal protrusion (Fig.3C -- see the hollow isosceles trapezoids protrusion that create notch 370).
Regarding claim 13, Fall discloses a filter element (300, Fig.1A; para[0013], ''The filter cartridge 300 can comprise a filtration media 310, a first end cap 320, a second end cap 330, and a center tube 380"), comprising: a first endcap (320, Fig.1A); a second endcap (330, Fig.1A); filler media (310, Fig.1A-B) positioned between and extending axially between the first endcap (320, Fig.1A} and the second endcap {330, Fig.1A -- see how 310 extends axially between 320 and 330), the filter media (310, Fig.1A-B) defining a central opening (315, Fig.1A; para[0013], "The radially inner face 312 defines a center bore 315 that encompasses the chamber 104") extending axially therein (Fig.1A- see how the opening 315 extends axially); and an alignment notch (370, Fig.3A, Fig.3C; para[0025], "The end cap 330 further comprises a family pockets 370 opening into the axial end of the crown portion 360") disposed on the second endcap (330, Fig.1A), the alignment notch (370, Fig.3A, Fig.3C, Fig.3F -- see how notch 370 extends from the bottom of cap 330 towards the upper cap 320) protruding from the second end cap (330, Fig.1A) toward the first end cap (320, Fig.1A}, the alignment notch (370, Fig.3A, Fig.3C) in contact with a pleat (para[0014], "the media 310 can be formed from, for example, one or more layers of filtering material folded into pleats and then circled into a cylindrical shape") of the filter media (310, Fig.1A-B -- see the upper surface of 330 that creates notch 370 is in contact with filter media 310).
Regarding claim 14, Fall discloses the filter element of claim 13, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) comprises: a u-shaped protrusion (Fig.3F -- see how notch 370 is created by the u-shaped protrusion of the second end cap) that comprises a first notch surface(Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and a second notch surface (Fig.1 B -- see the lower surface of 330 that is in contact with 220) disposed away from the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 31 0). the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) in contact with the pleat (para[0014], "the media 310 can be formed from, for example, one or more layers of filtering material folded into pleats and then circled into a cylindrical shape") of the filter media (310, Fig.1A-B); a top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) extending from a first surface of the first notch surface (Fig.1B -- see the left side of the upper surface of 330) toward a second surface of the first notch surface (Fig.1B-- see the right side of the upper surface of 330); and an inner circumferential surface (331, Fig.1 B -- see the surface of 331 that extend from the left to the right side of 330) extending from an end of the first surface of the first notch surface (Fig.1 B -- see the left side of the upper surface of 330) toward an end of the second surface of the first notch surface (Fig.1 B -- see the right side of the upper surface of 330). 
Regarding claim 15, Fall discloses the filter element of claim 14, wherein the top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) are configured to separate at least one pleat in the filter media (310, Fig.1A-B) from an adjacent pleat in the filter media (310, Fig.1A-B) and to impede adhesive from the filter media (310, Fig.1A-B) from contacting the second notch surface (Fig.1B -- see the lower surface of 330 that is in contact with 220; Note: "configured to separate at least one pleat in the filter media from an adjacent pleat in the filter media and to impede adhesive from the filter media from contacting the second notch surface" is considered an intended use and carries no patentable weight. Fall's first notch surface is considered capable of "configured to separate at least one pleat in the filter media from an adjacent pleat in the filter media and to impede adhesive from the filter media from contacting the second notch surface" since the first notch surface provides a frictional engagement to the pleats of the filter media not allowing the pleats to move relative to each other and keeping the pleats separate and sealing the second notch surface to not allow any contact with adhesive from the filter media).
Regarding claim 16, Fall discloses the filter element of claim 13, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) further comprises a top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 31 O) extending from a first portion (Fig.1 B -- see the left side of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) toward a second portion (Fig.1 B -- see the right side of the upper surface of 330} of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and an inner circumferential surface (331, Fig.1B -- see the surface of 331) disposed between the top notch portion (Fig.1B -- see the upper surface of 330 in contact with filter media 310) and an endcap surface (Fig.3F -see the bottom surface of 362), the inner circumferential surface (331, Fig.1 B -- see the surface of 331) disposed between the second notch surface (Fig.1B -- see the lower surface of 330 that is in contact with 220) and the pleat of the filter media (310, Fig.1A-B). 
Regarding claim 17, Fall discloses the filler element of claim 13, wherein the alignment notch (370, Fig.3A, Fig.3C, Fig.3F) further comprises a top notch portion (Fig.1 B -- see the upper surface of 330 in contact with filter media 31 O) extending from a first portion (Fig.1 B -- see the left side of the upper surface of 330} of the first notch surface (Fig.1B -- see the upper surface of 330 in contact with filter media 310) toward a second portion (Fig.1 B -- see the right side of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) and an inner circumferential surface (331, Fig.1B -- see the surface of 331) extending from an end of the first portion (Fig.1 B -- see the left end of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310) toward an end of the second portion (Fig.1 B -- see the right end of the upper surface of 330) of the first notch surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310). 
Regarding claim 18, Fall discloses the filter element of claim 14, wherein the second notch surface is in contact with an alignment tab (220, Fig.1A-B; para[0016], "the end cap 330 is adapted to mate with the seat 220 for installation of the filter cartridge 300 in the housing 200") when the filter element (300, Fig.1A) is disposed in a housing (200, Fig.1 }, the housing (200, Fig.1) having a first housing end (Fig.1A -see the bottom end of housing 200) and a second housing end (Fig.1A -- see the right end of housing 200}, the housing (200, Fig.1A) defining a central compartment therein (103, Fig.1A -- see the volume defined by the inside of housing 200; para[0009], "an inlet chamber 103") configured to receive the filter element (300, Fig.1A), and wherein the alignment tab (220, Fig.1A-B} is disposed on the second housing end (Fig.1A-- see the right end of housing 200}, the alignment tab (220, Fig.1A-B -- see how the tab 220 protrudes from the right towards the left) protruding from the first housing end (Fig.1 A -- see the bottom end of housing 200) away from the second housing end (Fig.1A-- see the right end of housing 200). 
Regarding claim 19, Fall discloses the filter element of claim 18, wherein the filter element (300, Fig.1A} is properly installed within the housing (200, Fig.1) when the filter element (300, Fig.1A) is rotated such that the alignment tab (220, Fig.1A-B) engages the alignment notch (370, Fig.3A, Fig.JC; para[0034], "The filter cartridge 300 can then be rotated clockwise or counterclockwise (either direction will work), with the cradle-captured apron tip. 364 confining this orbit to the required circular path. The pedestals 260 will eventually meet the pockets 370 and be inserted therein").
Regarding claim 20, Fall discloses the filter element of claim 13, wherein the second endcap (330, Fig.1 A) defines a first endcap surface (Fig.1 B -- see the upper surface of 33'0 in contact with filter media 310 and the surface of 331 ), a raised surface (361, Fig.3F; para[0027], "The crown portion360 of the illustrated endcap 330 comprises a radially-outer apron 361 ") extending from the first endcap surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310 and the surface of 331), the raised surface (361, Fig.3F) disposed around a perimeter of second endcap (330, Fig.1A -- see the lower perimeter of 330) between the alignment notch (370, Fig.3A, Fig.3C, Fig.3F), and a second endcap surface (Fig.3F -- see the right surface of 361) defined along the raised surface (361, Fig.3F), the second endcap surface (Fig.3F -- see the right surface of 361) disposed axially away from the first endcap surface (Fig.1 B -- see the upper surface of 330 in contact with filter media 310 and the surface of 331 and how the right surface of 361 is axially away from the first endcap surface).
Claim(s) 1-7, 13-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sasur (CN 102264446 A).

    PNG
    media_image4.png
    633
    547
    media_image4.png
    Greyscale

Regarding claim 1, Sasur teaches a filtration system, comprising: a housing (14) having a first housing end (upper cartridge end) and a second housing end (lower cartridge end), the housing defining a central compartment therein, the housing comprising: an alignment tab (projection 64) disposed on the second housing end, the alignment tab protruding from the second housing end towards the first housing end; and a filter element (filter element 28) positioned within the housing, the filter element comprising: a first endcap (upper end cap 38); a second endcap (lower end cap 56); filter media (60) positioned between and extending axially between the first endcap and the second endcap, the filter media defining a central opening (i.e. the filter media defines a central opening extending axially therein) extending axially therein; and an alignment notch (u-shaped notche 58) (figs. 11-12) disposed on the second endcap, the alignment notch protruding from the second endcap toward the first endcap, the alignment notch separating at least one pleat in the filter media from an adjacent pleat in the filter media (see fig. 11) (see paragraphs 0037-0038 of the specification, Figures 1, 7-14).
Regarding claim 2, Sasur teaches wherein the alignment notch comprises a u-shaped protrusion that comprises a first notch surface and a second notch surface disposed away from the first notch surface, the first notch surface in contact with the at least one pleat of the filter media and the second notch surface in contact with the alignment tab (u-shaped protrusion 64 – fig. 12) when the filter element is disposed in the housing.
Regarding claim 3, Sasur teaches wherein the alignment notch further comprises a top notch portion extending from a first portion of the first notch surface toward a second portion of the first notch surface and an inner circumferential surface extending from an end of the first portion of the first notch surface toward an end of the second portion of the first notch surface (fig. 7-14).  
Regarding claim 4, Sasur teaches wherein the top notch portion and the first notch surface are configured to separate the at least one pleat in the filter media from the adjacent pleat in the filter media and to impede adhesive from the filter media from contacting the second notch surface (figs. 11-12).
Regarding claim 5, Sasur teaches wherein the alignment notch further comprises a top notch portion (top portion of 58 connected to 38) extending from a first portion of the first notch surface toward a second portion of the first notch surface and an inner circumferential surface disposed between the top notch portion and an endcap surface, the inner circumferential surface disposed between the second notch surface and the pleat of the filter media.  
Regarding claim 6, Sasur teaches wherein the second endcap (56) defines a first endcap surface, a raised surface extending from the first endcap surface, the raised surface disposed around a perimeter of second endcap between the alignment notch, and a second endcap surface defined along the raised surface, the second endcap surface disposed axially away from the first endcap surface.  
Regarding claim 7, Sasur teaches wherein the alignment notch comprises a u-shaped protrusion (fig. 12) that comprises a first notch surface and a second notch surface disposed away from the first notch surface, the first notch surface in contact with the at least one pleat of the filter media and the second notch surface in contact with the alignment tab when the filter element is disposed in the housing (fig. 12).
Regarding claim 9, Sasur teaches wherein the first housing end is adjacent the second endcap when the filter element and housing are properly aligned, wherein the filter element and the housing are properly aligned when the filter element is rotated such that the alignment tab engages the alignment notch (figs. 9-12).
Regarding claims 13-20 refer to the rejection of claims 1-7.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777